In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-07-00208-CR
         ______________________________


             VIDAL GARCIA, Appellant

                          V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 124th Judicial District Court
                 Gregg County, Texas
               Trial Court No. 35121-B




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

         Vidal Garcia has appealed from his conviction on his open plea of guilty to the offense of

evading detention with a vehicle. See TEX . PENAL CODE ANN . § 38.04(b)(1) (Vernon 2003). The

trial court sentenced Garcia to two years' confinement, to run concurrently with his fifteen-year

sentence in a companion appeal.1 See TEX . PENAL CODE ANN . § 12.35 (Vernon Supp. 2007).

         Because the issues raised in each appeal are identical, for the reasons stated in our opinion

dated this day in Garcia v. State, cause number 06-07-00207-CR, we affirm the judgment of the trial

court.



                                               Josh R. Morriss, III
                                               Chief Justice
Date Submitted:         June 18, 2008
Date Decided:           June 19, 2008

Do Not Publish




         1
        Garcia has a companion appeal pending before this Court in cause number 06-07-00207-CR
concerning his conviction for aggravated assault with a deadly weapon.


                                                  2